                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      KNOXVILLE
 Case #: 3:19-po-056-1                                              Date: November 6, 2019

               United States of America           vs.       Elizabeth C. Johnson



        HONORABLE DEBRA C. POPLIN, UNITES STATES MAGISTRATE JUDGE

 Jason Huffaker                           DCR                              Travis Worthington
 Deputy Clerk                         Court Reporter                       Probation Officer

 Jennifer Kolman                                                           Francis L. Lloyd, Jr.
 Asst. U.S. Attorney                                                       Attorney for Defendant




 ‫܆‬      Defendant remains released on current bond
 ‫܆‬      Defendant remanded to custody

 3:06 – 3:12




I, Jason Huffaker, Deputy Clerk, CERTIFY the official record of this proceeding is an audio file:
KNOX-DCR_ 3_19po56_20191106_145460.dcr
     Case 3:19-po-00056-DCP Document 1 Filed 11/06/19 Page 1 of 1 PageID #: 1
